Citation Nr: 0707084	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  98-17 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for service connected 
lumbosacral strain, currently evaluated at 20 percent.

2.  Entitlement to an initial rating in excess of 30 percent 
post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity (as secondary 
to his service connected back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to January 
1991.  He also served for 15 years in the Army National 
Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1997 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which denied a rating in excess of 20 percent for a 
lumbosacral strain.  The RO issued a notice of the decision 
in August 1997, and the veteran timely filed a Notice of 
Disagreement (NOD) in March 1998.  Subsequently, in November 
1998 the RO provided a Statement of the Case (SOC), and the 
veteran timely filed a substantive appeal.  The RO provided a 
Supplemental Statement of the Case (SSOC) in February 1999.

The veteran requested a Travel Board hearing on this matter, 
which was held in November 2001 where the veteran presented 
as a witness.  On appeal in September 2003, the Board 
remanded the case for further development, to include 
obtaining pertinent records and providing a VA orthopedic 
examination.  The Appeals Management Center (AMC) provided an 
SSOC in June 2005.

The Board remanded this appeal again in December 2005 for 
more development, to include obtaining a medical opinion as 
to whether the veteran experienced any additional functional 
loss due to weakened movement, excess fatigability, 
incoordination or flare-ups of pain.  The AMC provided an 
SSOC in June 2006.

The Board finds that the AMC complied with the December 2005 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

In his January 2007 Post-Remand Brief, the veteran raised two 
issues not currently before the Board in the instant appeal, 
namely, that he seeks higher initial ratings for his service 
connected posttraumatic stress disorder (PTSD), evaluated at 
30 percent by a January 2006 RO decision, and for 
radiculopathy, left lower extremity (as secondary to his 
service connected back disability), evaluated at 10 percent 
by an August 2006 RO decision.  The RO provided notice of 
these decisions in February 2006 and August 2006 
respectively, and the veteran timely filed an NOD with 
respect to these ratings in October 2006.  The RO has not yet 
issued SOCs with respect to these rating issues.  Under these 
circumstances, the Board must remand these issues so that the 
RO can send the veteran a SOC, and provide him an opportunity 
to perfect an appeal of the issues thereafter by filing a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 
238 (1999).  This matter is further addressed in the remand 
appended to this decision.

The veteran, during his November 2001 Travel Board hearing, 
also appears to have raised a claim of depression as 
secondary to the pain caused by his back disability.  Hearing 
Transcript at 23.  The Board also refers this issue to the 
RO.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran's lumbosacral strain is manifested by no more 
than overall  moderate limitation of motion of the 
thoracolumbar spine or limitation of forward flexion to 30 
degrees or less, even with consideration of pain and 
flare-ups of pain; the medical evidence does not show 
listing of the whole spine to opposite side, marked 
limitation of forward bending in standing position, loss 
of lateral motion with osteo-arthritic changes, narrowing 
or irregularity of the joint spaces or abnormal mobility 
with forced motion.  

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (2003) & Diagnostic Code 5237 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

The Board comments that the VCAA, enacted in November 2000, 
has retroactive effect to a claim, such as the instant one on 
appeal, that was pending before VA or the Board prior to that 
date.  Pelegrini v. Principi, 18 Vet. App. 112, 118 (2004) 
("This Court consistently has applied the VCAA to cases 
pending before VA at the time of the VCAA's enactment"); see 
66 Fed. Reg. 45620, 45629 (Aug. 29, 2001) (construing most 
VCAA provisions to apply "to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date"); see also Bernklau v. Principi, 291 F.3d 795, 806 & 
n.9 (Fed. Cir. 2002) (recognizing provisions of 66 Fed. Reg. 
45,629 (Aug. 20, 2001) as permitting retroactive application 
of VCAA to claims pending before the Board at the time of 
VCAA's November 2000 enactment).  Accordingly, although the 
veteran filed his increased rating claim in October 1996, the 
provisions of the VCAA still apply.  In the instant case, the 
Board finds that VA fulfilled its duties to the veteran under 
the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2004 letter sent to the veteran by the AMC 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The AMC thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The December 2004 letter from the AMC satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof that his service 
connected back disability had worsened.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the AMC determined such to be necessary to make a 
decision on the claim.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
Board's determination that a preponderance of the evidence 
weighs against his claim renders moot any question about a 
different disability rating and effective date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
August 1997 RO decision that is the subject of this appeal; 
VCAA was not enacted until November 2000, but, in any event, 
the RO's December 2004 notice letter was not timely.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this complete VCAA 
notice together with readjudication of the claim, as 
demonstrated by the June 2005 and June 2006 SSOCs.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive numerous VA examinations, the most recent of which 
occurred in 2006, which were thorough in nature and adequate 
for the purposes of deciding this claim.  The Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002), 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as it provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since they affect only 
entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date.

As to which criteria for rating disabilities of the low back 
or thoracolumbar spine are applicable, the Board first turns 
to a December 1992 RO decision, which granted service 
connection for post-traumatic lumbar paravertebral 
fibomyositis.  The RO assigned a 20 percent evaluation and 
rated the low back disability as a lumbosacral strain.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5021-5295.  There was no 
medical evidence of a diagnosis of degenerative disc disease 
or intervertebral disc syndrome and service connection was 
limited to a low back strain.  Subsequent RO decisions 
continued to rate the disability as a lumbosacral strain 
under   38 C.F.R. § 4.71a, Diagnostic Code 5295 and, since 
September 26, 2003, under Diagnostic Code 5237.  While there 
is reference to Diagnostic Code 5243 in a supplemental 
statement of the case (SSOC) issued in June 2005, the rating 
decisions do not reflect that the RO granted service 
connection for degenerative disc disease and the SOC and 
SSOCs issued during this appeal do not explicitly state that 
such is the case.  The most recent RO decision in January 
2006 and the most recent SSOC issued in August 2006 refer 
only to the criteria for rating lumbar or low back strain 
(Codes 5295 and 5237), which is consistent with earlier RO 
rating actions.  Thus, service connection is not in effect 
for degenerative disc disease or intervertebral disc 
syndrome.  Accordingly, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, to include as amended in September 
2002, and Diagnostic Code 5243, effective from September 26, 
2003, are not applicable.

With respect to the veteran's service-connected lumbar 
strain, 38 C.F.R. § 4.71a sets forth the pertinent schedule 
of ratings.  At the time the veteran filed his increased 
rating claim in October 1996, the following relevant 
provisions in 38 C.F.R. § 4.71a relating to evaluations of 
the spine, were in effect:  Pursuant to Diagnostic Code 5295, 
which sets forth the rating criteria for lumbosacral strain, 
a veteran would generate a 20 percent evaluation for such 
strain manifested by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral in standing 
position, and a maximum rating of 40 percent for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldwaithe's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5295 
(prior to September 26, 2003).  Additionally, under 
Diagnostic Code 5292, moderate or severe limitation of motion 
of the lumbar spine would generate ratings of 20 percent and 
40 percent, respectively.  

Also relevant to the instant case, from September 26, 2003, a 
veteran, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, will be 
awarded a 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, while he 
will receive a 40 percent rating when he exhibits forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).  The next 
higher rating of 50 percent will be awarded when a veteran 
displays unfavorable ankylosis of the entire thoracolumbar 
spine, and a veteran will generate the maximum 100 percent 
evaluation if he has unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).  

The Board additionally comments that Note (1) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine advises that the evaluating entity should assess any 
associated objective neurological abnormalities separately, 
to include bowel or bladder impairment.  38 C.F.R. § 4.71a, 
Note (1) (2006).  Also, according to Note (2), for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note (2) (2006).  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Note (2) (2006).  

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

b. Increased Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
a. Factual Background
A January 1997 VA medical note indicates that the veteran had 
degenerative disease of the spine.  A private medical report 
by Dr. J.R.S.T. from 1997 indicates that the veteran had a 
history of back pain secondary to discogenic disease.

An April 1997 VA medical examination report, the veteran 
indicated that he had constant low back pain for which he 
took pain medications. A physical examination disclosed no 
postural abnormalities or fixed deformities, but the 
musculature showed evidence of moderate muscle spasms on the 
lumbar paravertebral muscles.  At this time, the veteran had 
the following range of motion in the lumbar spine: forward 
flexion to 40 degrees; backward extension to 20 degrees; 
bilateral lateral flexion to 35 degrees and bilateral 
rotation to 35 degrees.  Objectively, the clinician observed 
that the veteran had pain on all movements of the lumbar 
spine.  Based on these data, the examiner diagnosed the 
veteran with lumbar paravertebral myositis, post traumatic, 
with bulging disc at L4-L5 level and sclerotic changes at the 
L4-L5 level.    

VA medical records spanning December 1997 to April 2001 note 
the veteran's back pain and back strain.  

A September 1998 application for State Insurance and December 
1998 progress note indicates that the veteran injured his 
back while driving a truck in September 1998.  At this time, 
he complained of back pain and received diagnoses of 
paravertebral bilateral spasm with pain irradiating to the 
right leg and lumbar strain.  The December 1998 clinician 
observed that the veteran could not tolerate being seated, 
standing or lying down, and that he had back inflammation and 
pain.  The veteran continued to complain of low back pain 
through March 1999.    

An April 2000 Social Security Administration (SSA) decision 
awarded the veteran disability benefits due to degenerative 
disk disease, spurs on the left foot and an emotional 
condition.   

During his November 2001 Travel Board hearing, the veteran 
rated his back pain at a 10/10, and that this occurred 
constantly.  Hearing Transcript at 4.  He also stated that he 
took medication for the pain, which provided relief for only 
3-4 hours at a time.  Hearing Transcript at 4.  The veteran 
also conveyed that he had problems standing up or walking for 
longer than 10 to 20 minutes.  Hearing Transcript at 4-5.  He 
stated that he could sit for approximately 40 minutes but 
that his back continued to hurt, and that his back pain 
limited his ability to perform such tasks as washing his car 
or mowing the grass.  Hearing Transcript at 5, 6.  The 
veteran further indicated that he was currently receiving 
Social Security disability for his back and knee disorders 
and that he last worked about 10 years before.  Hearing 
Transcript at 6.  He claimed that he could not work because 
of his back.  Hearing Transcript at 7.  The veteran noted 
that he must perform stretching of the back upon rising from 
bed but that he still experienced pain.  Hearing Transcript 
at 7, 8.  He also stated that he experienced muscle spasms in 
the low back at times and that he had limited back bending, 
which restricted him from bending far down.  Hearing 
Transcript at 19, 20.  The veteran indicated that he wore a 
back brace and had engaged in physical therapy, neither of 
which helped much.  Hearing Transcript at 21.  He conveyed 
that a private physician had told him that he had disc 
disease.  Hearing Transcript at 22.                    

An April 2004 VA medical report notes the veteran's complaint 
of low back pain.  

In May 2004, the veteran submitted to a VA medical 
examination, where the physician reviewed the claims file.  
The veteran reported that he has back pain daily with flare-
ups of severe pain every day or two.  At baseline, the 
veteran rated his pain at 6/10 and at an 8-9/10 with flares.  
He took Advil for this pain with some relief and pain 
apparently worsened with prolonged sitting or standing.  

On physical examination, the veteran displayed a lumbar range 
of motion as follows: forward flexion to 90 degrees, where 90 
degrees is normal, with pain starting at approximately 70 
degrees proceeding to 90; extension was 20 degrees, where 20 
degrees was normal; lateral bending was 30 degrees 
bilaterally, where 30 degrees was normal; and 30 degrees 
bilateral rotation, where 30 degrees was normal.  He also had 
a normal gait and straight leg raise was negative except for 
back pain.  The veteran displayed a normal and upright 
posture and he had tenderness on the midline over the upper 
lumbar spine.  X-rays were normal.

Based on these data, the physician diagnosed the veteran with 
back strain and indicated that the veteran's lumbar range of 
motion was decreased approximately 10-20 percent at baseline 
and likely decreased a further 10 percent with activities 
secondary to pain only.  He was limited in lifting ability, 
secondary to pain only.    

An August 2004 private MRI report by Dr. R.R. indicates that 
the veteran had some disk bulging at the L4-L5 levels and 
disk protrusion at the L5-S1 levels.

January 2005, February 2005 and March 2005 VA medical notes 
indicate that the veteran had a lumbar herniated disk with 
constant 8/10 low back pain and tenderness on palpation as 
well as osteoarthrosis of the spine.  In January 2005, the 
veteran also reported that his back pain worsened at exertion 
or prolonged positions and that he could not lift or hold 
heavy objects.  He had a deviated posture, with the left 
shoulder higher, flattened lordosis and lateral trunk 
flexion.  The veteran's range of motion at this time fell 
within functional or full limits (WFL).  He had a straight 
leg raise to 25 degrees on the left and 35 degrees on the 
right, but no edema or atrophy.  He could tolerate standing 
for 15 minutes and sitting for hours.  He had a limitation of 
motion at the trunk and tenderness at the paravertebral 
muscle.     

In April 2006, the veteran underwent another VA examination 
to asses the current severity of his back disability.  The 
physician reviewed the claims file and noted the veteran's 
chronic back pain.  The veteran complained of daily back pain 
and rated it as an 8/10, occurring both at rest and during 
activity.  He conveyed that he was able to walk approximately 
100 feet and that he used a cane.  Past treatment, to include 
physical therapy, had met with some relief.  The veteran 
reported having visited the emergency room the previous year 
on one occasion during a flare-up of pain, which he rated as 
10/10 at that time.  He has had no incapacitating episodes.  

On physical exam, the veteran exhibited a normal gait and 
posture.  He had mild lumbar tenderness without muscle spasm.  
His straight leg raise testing was positive and his motor 
exam was 5/5.  Range of motion testing revealed forward 
flexion of 70 degrees (normal 90); extension 30 degrees; 
bilateral lateral bending 30 degrees; and bilateral rotation 
30 degrees, all of which were normal.  The veteran had pain 
and weakness with repetition without fatigue, instability or 
decrease in range of motion, but it was speculated by the 
examiner that with a flare-up, his forward flexion decreased 
to 50 degrees, with extension, bilateral lateral bending and 
bilateral rotation decreased to 20 degrees.  X-rays taken at 
this time were normal, and based on these data, the physician 
diagnosed the veteran with chronic lumbar strain.      

In August 2006 the veteran submitted to another VA 
examination, where the clinician reviewed the claims file.  
At this time, the veteran complained of low back pain and 
reported having pain flare-ups with accompanying weakness, 
fatigue and functional loss twice monthly; during such 
episodes the veteran could stand for only 10 minutes and 
lying down alleviated the pain.  He had taken Motrin off and 
on for this pain and reported using a cane occasionally.  The 
veteran conveyed that he stopped working in 1999 due to his 
low back pain and stated that he had not been hospitalized 
for this disability.      

A physical examination revealed a normal stance with slightly 
antalgic gait.  X-rays of the lumbosacral spine disclosed no 
change from May 2004, and the bone and joint were intact 
without evidence of arthritis, narrowing of the 
intervertebral space, spondylolisthesis, dislocation or bone 
destruction.  The examiner offered his impression of a 
stable, normal lumbosacral spine.     

b. Discussion
The Board determines that the evidence weighs against a 
rating in excess of 20 percent for the veteran's service-
connected lumbar strain under the applicable old and new 
rating criteria.  

As noted above, service connection is not in effect for 
degenerative disc disease or intervertebral disc syndrome.  
Accordingly, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, to include as amended in September 2002, and 
Diagnostic Code 5243, effective from September 26, 2003, are 
not applicable.  Moreover, the medical record does not show 
more than moderate intervertebral disc syndrome (Diagnostic 
Code 5293) or any incapacitating episodes of intervertebral 
disc syndrome requiring bedrest prescribed by a physician so 
that, even if service connection was in effect for disk 
disease, a rating in excess of 20 percent would not be 
warranted under the former or current criteria for rating 
degenerative disc disease or intervertebral disc syndrome.  

Next, turning to the applicable rating criteria in effect 
prior to September 26, 2003, the Board notes that while the 
veteran has experienced chronic back pain over many years 
spanning at least from January 1997 to present, the evidence 
of record does not suggest that he has exhibited 
manifestations of a "severe" lumbosacral strain or 
"severe" limitation of motion of the lumbar spine as 
contemplated by Diagnostic Codes 5292 or 5295, even when 
factoring in this symptom of pain.  Specifically, with 
respect to Diagnostic Code 5292, in most of the pertinent 
medical records, the veteran has displayed no more than 
overall slight limitation of motion of the lumbar spine with 
some pain.  In April 1997, the veteran exhibited forward 
flexion of 40 degrees; extension of 20 degrees; and bilateral 
lateral flexion and rotation of 35 degrees each, which is 
consistent with moderate limitation of motion.  In May 2004, 
he exhibited improved motion with 70/90 degrees forward 
flexion, and completely normal extension, lateral bending to 
left and right, and bilateral rotation.  Even calculating a 
decreased range of motion of 10-20 degrees at baseline and an 
additional 10 degrees with pain (as suggested by the 
examiner), the veteran still would have displayed, at most, 
moderate disability, rather than a "marked" or severe 
limitation of motion at this time.  

Similarly, in April 2006 the veteran also had no more than 
slight limitation of motion of the thoracolumbar spine, with 
a forward flexion of 70/90 degrees; extension of 30/30 
degrees; bilateral lateral bending of 30/30 degrees; and 
bilateral rotation of 30/30 degrees.  This examiner, too, 
speculated that during a flare-up, these figures would 
decrease to 50/90 degrees forward flexion; 20/30 degrees 
extension; 20/30 degrees bilateral lateral bending; and 20/30 
degrees bilateral rotation, in which case the veteran still 
would fall within the "moderately" limited range of motion 
contemplated by a 20 percent rating under Diagnostic Code 
5292.  

As for a higher rating under Diagnostic Code 5295, the Board 
comments that the fact that the veteran had a normal gait and 
upright posture in May 2004 and April 2006, with only a 
slightly antalgic gait recorded as of August 2006, weighs in 
favor of a maximum 20 percent rating and against a higher 40 
percent evaluation under this Code.  In addition, the April 
1997 and September 1998 medical records reveal that the 
veteran had muscle spasms in the lumbar area, which the 
veteran confirmed through his November 2001 Travel Board 
hearing testimony.  See Hearing Transcript at 19, 20.  Such a 
symptom is most consistent with a 20 percent rating under 
Diagnostic Code 5295.  Moreover, despite the veteran's single 
recorded episode of a deviated posture, as noted in the 
January 2005 VA medical record, which could weigh in favor of 
a 40 percent evaluation under Diagnostic Code 5295, he 
displayed a range of motion within functional or full limits 
at this time, which clearly preponderates against a rating in 
excess of 20 percent under Code 5292 or 5242, even with 
consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  The 
Board further notes that the record contains no evidence of 
listing of the entire spine to opposite side, positive 
Goldthwaite's sign, loss of lateral motion with osteo-
arthritic changes and narrowing or irregularity of joint 
space, as would typify a 40 percent rating under Diagnostic 
Code 5295.  

Although the Board acknowledges that the veteran had pain and 
weakness with repetition (but no fatigue, instability or 
decrease in range of motion) as reflected in the April 2006 
medical record, in light of his only slight limitation of 
motion during this exam, the Board finds that elevation to a 
40 percent evaluation based on DeLuca is not warranted.  In 
addition, while the Board acknowledges the veteran's report 
of daily flare-ups of pain in May 2004 and of monthly pain 
flare-ups in August 2006, in view of his other objectively 
slight limitation of motion without pain and moderate 
limitation with pain, an increased rating to 40 percent 
representing "marked" or "severe" limitations under 
Diagnostic Codes 5292 or 5295 based on DeLuca is not 
warranted.  

Turning to the new criteria, the Board similarly determines 
that the evidence also preponderates against the veteran's 
claim for a rating in excess of 20 percent for his low back 
disability.  At no time has the veteran been diagnosed with 
ankylosis of the thoracolumbar spine or exhibited forward 
flexion limited to 30 degrees or less with or without pain, 
as would characterize a 40, 50 or 100 percent evaluation 
under Diagnostic Code 5237 (2006).  The record reveals that, 
at most, he displayed forward flexion limited by pain to 40 
degrees in April 1997 and the May 2004 examiner speculated 
that his forward flexion could be limited only 10-20 degrees 
at baseline (i.e., to 70 degrees) and an additional 10 
percent based on pain (i.e., to 60 degrees).  The veteran's 
ability to forward flexion with or without pain from 40 
degrees to 60 degrees is most consistent with a 20 percent 
evaluation under this Code.  

The Board finds that the veteran's respective combined ranges 
of motion of the thoracolumbar spine from 1997, all of which 
exceed 120, also preponderates in favor of a 20 percent 
rating.  Specifically, in April 1997, he had a combined range 
of motion of 180 (combine 40 degrees forward flexion; 20 
degrees extension; 35 degrees lateral bending left and right 
(using in the calculation the maximum normal range of 30 for 
each side); and 35 degrees bilateral rotation (using in the 
calculation the maximum normal range of 30 for each side)).  
In May 2004, without pain he had a combined range of motion 
of 210 (combine 70 degrees forward flexion; 20 degrees 
extension; 30 degrees bilateral bending; and 30 degrees 
bilateral rotation) and with pain, he had at least 150 
(combine 60 percent forward flexion; 10 degrees  extension; 
20 degrees bilateral lateral bending; 20 degrees bilateral 
rotation).  Finally, most recently in April 2006, the veteran 
had a combined range of motion of the thoracolumbar spine of 
220 (combine 70 degrees forward flexion; 30 degrees 
extension; 20 degrees bilateral lateral bending; 20 degrees 
bilateral rotation) and of 150 factoring in pain (combine 50 
degrees forward flexion; 20 degrees extension; 20 degrees 
bilateral lateral bending; 20 degrees bilateral rotation).  
In light of the above evidence, the Board must deny the 
veteran's claim.   

IV. Conclusion 
For the reasons stated above, the Board finds that a rating 
in excess of 20 percent for the veteran's service connected 
lumbar strain is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

A schedular rating in excess of 20 percent for lumbosacral 
strain is denied.


                                                             


                                                               


REMAND

In his January 2007 Post-Remand Brief, the veteran raised 
issues of higher initial ratings for his service connected 
PTSD, evaluated at 30 percent, and for radiculopathy of the 
left lower extremity (as secondary to his service connected 
back disability), evaluated at 10 percent.  The RO provided 
notice of these decisions in February 2006 and August 2006 
respectively, and the veteran timely filed an NOD with 
respect to these ratings in October 2006.  The RO has not yet 
issued SOCs with respect to these rating issues.  Under these 
circumstances, the Board must remand these issues so that the 
RO can provide the veteran an SOC, and afford him an 
opportunity to perfect an appeal of these issues thereafter 
by filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238 (1999). 

In addition, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1) (20060, which governs extraschedular ratings.  
The Board finds that the evidence of record does present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The veteran has 
indicated that he had to stop working due to his back 
disability and when he experiences flare ups, he reports 
being unable to sit, stand or walk for even short periods of 
time.  A December 1998 clinician observed that the veteran 
could not tolerate sitting, standing of lying down and as 
recently as April 2006, and the veteran indicated that he 
could walk only 100 feet.  Such evidence suggests that the 
veteran's back disability has caused a marked interference 
with employment.  As such, the criteria for a referral for 
assignment of an extraschedular rating for his lumbosacral 
strain pursuant to 38 C.F.R. § 3.321(b)(1) are satisfied.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, this case is REMANDED for the following action:

1.  The RO should issue an SOC to the 
veteran and his representative addressing 
the issues of higher initial ratings for 
his service connected PTSD, evaluated at 
30 percent, and for radiculopathy of the 
left lower extremity (as secondary to his 
service connected back disability), 
evaluated at 10 percent.  The SOC should 
include all relevant law and regulations 
pertaining to the claims.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2006).

2.  The AMC/RO should contact the veteran 
and inform him that he should submit any 
evidence that he has or can obtain in 
support of the claim for an 
extraschedular rating for his lumbar 
strain, to include statements from 
employers (former or current) or co-
workers who can attest to his 
difficulties on the job as a result of 
his low back disability.

3.  Thereafter, the RO should refer the 
issue of whether an extraschedular rating 
is warranted for the veteran's service-
connected lumbar strain under the 
provisions of 38 C.F.R. § 3.321(b)(1) to 
the VA Chief Benefits Director.  If the 
benefit sought is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided an 
SSOC and an appropriate period of time 
for response.

The case should then be returned to the Board for further 
appellate consideration. The issues of higher initial ratings 
for service connected PTSD, evaluated at 30 percent, and for 
radiculopathy of the left lower extremity (as secondary to 
his service connected back disability), evaluated at 10 
percent should be returned to the Board only if an appeal is 
properly perfected.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


